487 F.2d 516
Emil Al NORMAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73-3026.
United States Court of Appeals,Fifth Circuit.
Dec. 5, 1973.Rehearing Denied Jan. 31, 1974.

Emil Al Norman, pro se.
James E. Bock, Asst. U. S. Atty., San Antonio, Tex., for respondent-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Dismissed.1 See Local Rule 20.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981